Citation Nr: 1009901	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-13 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for upper and lower 
respiratory disorder, claimed as asthma.

2.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a right leg crush injury.

3.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1989 to June 
1993.  Thereafter, the Veteran served with the Army National 
Guard until August 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board has determined that 
further development is necessary before the Board adjudicates 
the claims on appeal.

As an initial matter, the Board observes that the RO 
adjudicated the issues of entitlement to service connection 
for upper and lower respiratory disorder as a new and 
material evidence claim.  However, additional evidence 
associated with the claims file subsequent to the original 
adjudication of the claims includes service records.  The 
service records document difficulty breathing, coughing and 
wheezing in 1992.  Under VA regulations, if VA receives or 
associates with the claims folder relevant official service 
department records at any time after a decision is issued on 
a claim that existed and had not been associated with the 
claims folder when VA first decided the claim, VA will 
reconsider the claim, not withstanding paragraph (a) of the 
same section (which defines new and material evidence).  38 
C.F.R. § 3.156(c).  As the additional service records 
associated with the claims file relate to the claimed in-
service event, injury or disease, it is considered relevant 
evidence.  Thus, the Veteran's original service connection 
claim for a respiratory disorder should be reconsidered 
without requiring the submission of new and material 
evidence.  

The record shows that the Veteran had active service from 
June 1989 to June 1993 with service in Southwest Asia theatre 
of operations between December 1990 and April 1991.  The 
Veteran also served in the Army National Guard from June 1993 
to August 1996.  The claims file contains treatment records 
from April 1992 to November 1992 and June 1994.  Accordingly, 
it appears that some of the Veteran's service treatment 
records are not associated with the record.  VA has a duty to 
assist the veteran in obtaining or confirming the 
unavailability of his active duty service treatment records 
that are not currently included in the record on appeal.  38 
U.S.C.A. § 5103A(c).  VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the veteran's claim for a benefit under a law 
administered by the VA.  38 U.S.C.A. § 5103A.  Whenever VA 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).  In this case, only one attempt has been made 
to obtain all of the Veteran's service treatment records.  
Therefore, the RO should conduct a search for the Veteran's 
service treatment records to include his service with Army 
National Guard from June 1989 to August 1996.  

The Veteran contends that his respiratory disorder, claimed 
as asthma, is related to his military service.  VA has a duty 
to provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence shows that the Veteran has a current 
diagnosis of asthma and COPD.  The Veteran's service 
treatment records show complaints of coughing, wheezing, 
crackling and congestion in his lungs and he was treated with 
an inhaler.  In addition, the Veteran was treated for 
bronchitis in 1992.  The Veteran contends that his asthma 
started during Desert Storm between December 1990 and April 
1991 and he has had problems asthma since military service.  
Based on the foregoing, the Board concludes that a VA medical 
opinion is necessary in order to decide the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The RO should attempt to obtain all of 
the Veteran's service treatment records 
and hospitalization records to include 
his service with the Army National 
Guard from the appropriate personnel 
department for the period of active 
service from June 1989 to June 1993 and 
Army National Guard service from June 
1993 to August 1996.  If no records are 
available, the RO should attempt to 
obtain records from any alternative 
source available.  If the records are 
still not available, obtain written 
confirmation of that fact.  If after 
the above steps have been taken and VA 
concludes that it is reasonably certain 
that further efforts to obtain the 
records would be futile, VA will 
provide the Veteran with notice of that 
fact as required under 38 U.S.C.A. § 
5103A(b)(2) and 38 C.F.R. § 3.159(e) 
and allow an appropriate period of time 
for the Veteran to respond.  Associate 
all documents obtained with the claims 
file.

2.	The RO should provide the Veteran with 
a VA examination for his respiratory 
disorder.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer an 
opinion as to whether any respiratory 
disorder to include asthma found on 
examination is at least as likely as 
not (i.e., a fifty percent or greater 
probability) related to the Veteran's 
active military service.  The examiner 
should provide a complete rationale for 
all conclusions reached.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination.

3.	Upon completion of the foregoing and 
any other development deemed necessary, 
the RO should readjudicate the 
Veteran's claim of entitlement to 
service connection for upper and lower 
respiratory disorder and the claims to 
reopen entitlement to service 
connection for residuals of a right leg 
crush injury and a skin disorder, based 
on a review of the entire evidentiary 
record.  If the benefits sought on 
appeal remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



